Moore, C. J.
(dissenting). I do not agree with the conclusion reached by Justice Fellows. Even though it be conceded that the testimony to which he refers should have been excluded it does not follow that the case must be reversed for that reason. At the common law there is no right of appeal as of course from a conviction for crime. This right is the creature of the statute. In granting it the legislature may impose such terms as in its wisdom are calculated to promote the interests of justice. So many persons who were undoubtedly guilty of the crime with which they were charged have escaped punishment for errors that did not go to the merits of the question of their guilt, as to become the subject of unfavorable *637criticism of the courts. A remedy for that situation was sought and after a great deal of discussion Act No. 89 of the Public Acts of 1915 (3 Comp. Laws 1915, § 14565) was adopted. It reads:
“No judgment or verdict shall be set aside or reversed, or a new trial be granted by any court of this State in any case, civil or criminal, on the ground of misdirection of the jury, or the improper admission or rejection of evidence, or for error as to any matter of pleading or procedure, unless, in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice.”
This act was construed by this court in affirming the case of People v. Smolkiewicz, 206 Mich. 1.
In the instant case there was testimony by eyewitnesses of the shooting by the respondent, under such circumstances as to constitute the crime of murder. The case is directly within the language of the statute. An examination of the entire record does not make it “affirmatively appear that the error complained of has resulted in a miscarriage of justice” but on the contrary a reading of this record establishes the guilt of the accused beyond any reasonable doubt.
The conviction and judgment should be affirmed.
Steere, J., concurred with Moore, C. J.
Justice Kuhn took no part in this decision.